Citation Nr: 0334748	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that the veteran was not entitled to the 
extension sought on appeal.  This matter was initially before 
the Board in December 2002, but a remand was required at that 
time in order to schedule the veteran for a hearing before an 
RO hearing officer as previously requested.  That hearing was 
held in February 2003, and the claim on appeal is now 
properly returned to the Board for appellate consideration.  
It is noted that the veteran appeared before an RO hearing 
officer in February 2003 with a representative from AMVETS.  
A power of attorney, however, has not been submitted.  As 
such, the Board has not shown the veteran as represented on 
the title page of this decision.

The Board also notes at this juncture that the veteran 
requested an extension in educational benefits in July 2001.  
In that correspondence, he also requested that his claim for 
service connection be reopened.  The Board was only supplied 
with a copy of the claims folder as it pertains to the 
veteran's educational assistance benefits.  As such, the 
Board refers the veteran's claim for compensation benefits to 
the RO for consideration.


FINDINGS OF FACT

1.  The veteran was discharged from active duty on September 
30, 1992.

2.  The veteran had no physical or mental disability which 
prevented him from initiating or completing his chosen 
program of education during his period of eligibility for 
Chapter 30 education benefits which ended September 30, 2002.




CONCLUSION OF LAW

The criteria for an extension of the applicable delimiting 
date for receiving educational assistance benefits under 
Chapter 30, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050(a), 
21.7051(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The veteran's sole argument for an extension of his 
delimiting date for Chapter 30 educational assistance 
benefits is that he was unable to pursue his education 
because he was the primary caregiver for his ailing wife for 
approximately three months during 1997 and 1998.  The veteran 
has clearly articulated that he himself was not medically 
incapacitated during his period of eligibility for Chapter 30 
benefits, but that he was the only person for a period of 
approximately three months who could care for his wife, who 
ultimately succumbed to her illness on December 30, 1998.  

The facts presented by the veteran are not in contention and 
the factual evidence is not dispositive in this case.  
Instead, this case involves statutory interpretation.  
Because the VCAA has no effect on claims when the question is 
limited to a matter of law, including statutory 
interpretation, the Board need not determine if VA met the 
duty to assist and duty to notify requirements of the VCAA.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

As for the veteran's argument that the delimiting date for 
his Chapter 30 educational assistance benefits should be 
extended due to his need to care for his terminally ill wife, 
the Board sympathizes with the veteran but ultimately finds 
no merit to this argument within the law.  

Chapter 30, Title 38 of the United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  This Chapter does not allow for benefits for a 
veteran's dependents and nowhere in this chapter is reference 
made to a veteran's dependent when determining eligibility 
for benefits.

38 C.F.R. Section 21.7050(a) sets out a ten-year time 
limitation for Chapter 30 educational assistance benefits.  
The time limitation begins to run on the date of the 
veteran's last discharge or release from a period of active 
duty of ninety days or more of continuous service.  38 C.F.R. 
Section 21.7051(a) allows for an extension of the delimiting 
period upon a showing that the veteran was prevented from 
initiating or completing his chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  The regulation further states 
that it must be clearly established by medical evidence that 
such a program of education was medically infeasible and that 
VA will not consider a veteran who was disabled for a period 
of thirty days or less as having been prevented from 
initiating or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. § 21.7051(a)(2).

The veteran was discharged from active service on September 
30, 1992, and the period of eligibility for Chapter 30 
benefits ended on September 30, 2002.  He applied for an 
extension of the delimiting date in July 2001, and asserts 
that the language of the regulation is nonspecific as to who 
has to be disabled to make attendance at an educational 
program medically infeasible.  He specifically stated in 


his VA Form 9, Appeal to Board of Veterans' Appeals, that it 
was the incapacity of a dependent that prevented his pursuing 
his chosen educational program during the period of 
eligibility and not his own physical or mental disability.   

Although the governing regulation does not specifically state 
that attendance at the chosen educational program must be 
shown to be "medically infeasible" based on disability of 
the veteran, the first sentence in Section 21.7051(a)(2) 
clearly states that the evidence must show that the veteran 
was prevented from initiating or completing the program 
because of a physical or mental disability that did not arise 
from his own willful misconduct.  Additionally, 38 U.S.C.A. 
Section 3031(d), the statute upon which the governing 
regulation takes its authority, allows for the extension of a 
delimiting date for "an individual eligible for educational 
assistance ... during the period of time that such individual 
was so prevented from pursuing such program and such 10-year 
period will again begin running on the first day following 
such individual's recovery from such disability on which it 
is reasonably feasible...for such individual to initiate or 
resume pursuit of a program of education with educational 
assistance under this chapter."  Emphasis added.  Thus, when 
read together, it is apparent that the disability in question 
must be a physical or mental disability of the eligible 
individual, which is the veteran.

Consequently, because the benefits under Chapter 30 are 
solely for a veteran and not his dependents, the regulations 
speak solely to a veteran and his conduct, the statute 
references the individual eligible for the benefits when 
discussing recovery from disability, and the overall tenor of 
the Department of Defense Authorization Act of 1985, Public 
Law 98-525 (October 19, 1984), which authorized the 
educational assistance benefits outlined in Chapter 30, show 
a legislative intent to limit the disability in question to 
the individual eligible for benefits, the Board finds that it 
must deny the veteran's request to have the delimiting date 
extended on the grounds of his wife's disability.  
Accordingly, the Board finds that the eligibility period for 
Chapter 30 benefits expired on September 30, 2002, and the 
criteria for an extension of the delimiting date have not 
been met.



ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond September 30, 2002, is denied.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



